Exhibit 10.18

RAIT FINANCIAL TRUST

2017 INCENTIVE AWARD PLAN

Share Award Grant Agreement for the Chairman of the Board of Trustees

This is a Share Award dated as of June 28, 2017 (the “Date of Grant”) from RAIT
Financial Trust, a Maryland real estate investment trust (the “Company”), to
Michael J. Malter (“Participant”) a Non-Employee Trustee serving as the Chairman
of the Board, (together with the Company, the “Parties”), under the terms of the
RAIT Financial Trust 2017 Incentive Award Plan (the “Plan”). 

1.Defined Terms. Except as set forth below, all capitalized terms shall have
their respective meanings as set forth in Section 1.2 of the Plan.

(a)“Disability” shall mean the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, as provided in
Code section 409A(a)(2)(C) and Treas. Reg. § 1.409A-3(i)(4).

(b)“Restriction Period” means, with respect to each Common Share which is the
subject of this Share Award, the period beginning on the Date of Grant and
ending on the applicable Vesting Date.

(c)“Share Award” means the 70,093 (Seventy Thousand Ninety Three) Common Shares
which are the subject of this Grant.

(d)“Vesting Date” means the relevant date on which the restrictions set forth in
Section 3 lapse with respect to the Common Shares and related dividends subject
to this Share Award.

2.Grant of Share Award. Subject to the terms and conditions set forth herein,
the Company hereby grants to Participant the Share Award, and Participant hereby
acknowledges the restrictions on the Share Award. The Share Award is subject to
the terms and conditions of the Plan now in effect and as they may be amended
from time to time in accordance with the Plan. The terms and conditions of the
Plan are, and automatically shall be, incorporated herein by reference and made
a part hereof.

3.Restrictions on Share Award and Related Dividends.  Subject to the terms and
conditions set forth in the Plan and herein, and notwithstanding any other
agreement to which the Participant is a party, during the Restriction Period,
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
assign or otherwise dispose of the Common Shares and related dividends subject
to this Share Award.  The Company or its transfer agent, American Stock Transfer
& Trust Company, LLC, or any successor thereto (“Transfer Agent”), shall
maintain a record of uncertificated Common Shares and related dividends subject
to this Share Award during the Restriction Period.  Any attempted sale,
transfer, pledge, hypothecation, assignment or other disposition (each, a
“Disposition”) of any Common Shares and related dividends subject to this Share
Award in violation of this Share Award shall be void and of no effect, and the
Company (or Transfer Agent, as appropriate) shall have the right to disregard
any such Disposition on its books and records, to issue (or execute) “stop
transfer” instructions and/or take such other action as the Company deems
necessary or advisable to enforce the restrictions in this Share Award.

4.Vesting.  Subject to Section 5, the restrictions set forth in Section 3 on the
Share Award shall lapse with respect to the following portion of Common Shares
and related dividends subject to the Share Award as follows:  (i) one half (1/2)
on the Date of Grant; (ii) one sixth (1/6) on the first anniversary of the Date
of Grant; (iii) one sixth (1/6) on the second anniversary of the Date of Grant
and (iv) one sixth (1/6) on the third anniversary of the Date of
Grant.  Notwithstanding the foregoing, (a) if Participant resigns from service
as a Non-Employee Trustee of the Company during the Restriction Period following
a Change of Control, the restrictions on the unvested Share Award shall lapse as
of the date of such resignation and (b) if Participant’s service

 

1

 

--------------------------------------------------------------------------------

relationship with the Company and all Subsidiaries terminates during the
Restriction Period as a result of death or Disability, the restrictions on the
unvested Share Award shall lapse as of the date of such termination.  The date
on which the restrictions lapse for a particular portion of the Share Award and
related dividends shall be the Vesting Date for such portion. If the foregoing
vesting schedule would produce fractional Common Shares, the number of Common
Shares that are vested shall be rounded down to the nearest whole Common Share;
provided, however, that on the final vesting date, the number of Common Shares
vesting shall be adjusted to the extent necessary so that one hundred percent
(100%) of the Share Award shall have vested.  On or before the thirtieth (30th)
day following each Vesting Date, the Company will direct the Transfer Agent to
note that the restrictions on the applicable Common Shares subject to this Share
Award arising out of this Share Award have lapsed.

5.No Forfeiture of Share Award.  Unvested Common Shares and related dividends
subject to this Share Award are not subject to forfeiture.

6.Lapse of Restrictions.  Upon the lapse of the Restriction Period with respect
to the applicable Common Shares and related dividends subject to this Share
Award, the Participant’s ability to hold, sell, transfer, pledge, assign or
otherwise encumber the stock and dividends shall be unrestricted.
Notwithstanding the foregoing, Participant agrees to be bound by RAIT’s policy
regarding the transfer of interests in the Company and acknowledges that such
policy may limit the timing and manner in which Participant may sell or
otherwise transfer any Common Shares issued by the Company pursuant to this
Agreement. The RAIT Insider Trading Policy is attached to this Agreement.

7.Dividends, Voting and Recapitalization.

(a)Dividends. Pursuant to Section 5.6 of the Plan, Participant shall be entitled
to dividends attributable to Common Shares subject to this Share Award as
follows:

i.Dividends on Vested Common Shares.  With respect to Common Shares subject to
this Share Award that have vested under Section 4, if any dividends are paid
with respect to the Common Shares, Participant shall have the right to receive
such dividends paid on such vested Common Shares in such amount and at such
times as received by all other shareholders of the Company.  

ii.Dividends on Unvested Common Shares.  With respect to Common Shares subject
to this Share Award that have not vested under Section 4, if any dividends are
paid with respect to the Common Shares, the Participant shall receive a credit
to the Participant’s Share Award dividend account equal to the value of the cash
dividends that would have been distributed if the unvested Common Shares at the
time of the payment date of the relevant cash dividend were vested Common
Shares.  Within thirty (30) days following the Vesting Date of any unvested
Common Shares, a cash payment will be paid to the Participant by the Company
equal to the value of the aggregate amount of cash credited to the Participant’s
Share Award dividend account for the corresponding unvested Common Shares that
vested as of the Vesting Date.  No interest shall accrue with respect to any
cash amounts credited to the Participant’s Share Award dividend account.  If any
unvested Common Shares are forfeited for any reason prior to the Vesting Date,
the aggregate amount credited to the Participant’s Share Award dividend account
with respect to such unvested Common Shares shall terminate, and the Participant
shall not have any rights with respect to any such amounts.

(b)Voting. Participant shall have the right to vote all Common Shares under this
Share Award while such Common Shares remain outstanding and the Participant
otherwise retains such voting rights.

(c)Recapitalization. In the event of any changes in the capital stock of the
Company by reason of any stock dividends, split-ups or combinations of shares,
reclassifications, mergers, consolidations, reorganizations or liquidations
while any Common Shares comprising the Share Award shall be subject to
restrictions on transfer and forfeiture hereunder, any and all new, substituted
or additional securities to which Participant is entitled shall be subject
immediately to the terms, conditions and restrictions of this Award.

8.Notices. Any notice to the Company relating to this Share Award shall be
addressed to the Company in care of the Chief Financial Officer of the Company
at the principal office of the Company, and any

 

2

 

--------------------------------------------------------------------------------

notice to the Participant shall be addressed to such Participant at the current
address shown on the records of the Company, or to such other address as the
Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

9.Applicable Laws. The Company may from time to time impose any conditions on
the Share Award as it deems necessary or advisable to ensure that the Share
Award satisfies the conditions of applicable laws.

10.Tax Matters.

(a)The Common Shares and related dividends subject to this Share Award are
intended to constitute property that is subject to a substantial risk of
forfeiture during the Restriction Period, and subject to federal income tax in
accordance with Section 83 of the Code.  Section 83 of the Code generally
provides that Participant will recognize compensation income with respect to
each installment of the Share Award on such installment’s Vesting Date in an
amount equal to the then fair market value of the shares for which restrictions
have lapsed.  Alternatively, Participant may elect, pursuant to Section 83(b) of
the Code, to recognize compensation income for all or any part of the Share
Award at the Date of Grant in an amount equal to the fair market value of the
Share Award subject to the election on the Date of Grant.  Such election must be
made within thirty (30) days of the Date of Grant, and Participant shall
immediately notify the Company if such an election is made.  Participant should
consult his or her tax advisors to determine whether a Section 83(b) election is
appropriate.  If Participant (after consulting with his or her tax advisors)
decides to file an 83(b) election, then instructions and an election form are
attached hereto as Appendix A.

(b)The grant of this Share Award is intended to be exempt from the requirements
of Section 409A of the Code, and, to the extent that further guidance is issued
under Section 409A of the Code after the date of this Award, the Company may
make any changes to this Award as are necessary to bring this award into
compliance with the applicable exemptions under Section 409A of the Code and the
Treasury regulations issued thereunder.

11.Share Award Not to Affect Service Relationship. The Share Award granted
hereunder shall not confer upon Participant any right to continue as a
Non-Employee Trustee or in any other service relationship of the Company or any
Subsidiary or affiliate of the Company. For the avoidance of doubt, continued
service as a Non-Employee Trustee or in any other service relationship of the
Company or any Subsidiary or affiliate of the Company is not a condition to the
vesting set forth in Section 4.

12.Restrictions on Issuance or Transfer of Common Shares.

(a)The obligation of the Company to issue, or remove the restrictions on, Common
Shares shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the Common Shares upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, such issuance or removal,
the Common Shares may not be issued or such restrictions removed in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. The issuance of Common Shares and the payment of cash to the
Participant pursuant to this Agreement are subject to any applicable taxes and
other laws or regulations of the United States or of any state having
jurisdiction thereof.

(b)The Participant agrees to be bound by the Company’s policies regarding the
transfer of the Common Shares subject to this Share Award and understands that
there may be certain times during the year in which the Participant will be
prohibited from selling, transferring, pledging, donating, assigning,
mortgaging, or encumbering Common Shares.

 

13.

Miscellaneous.

 

3

 

--------------------------------------------------------------------------------

(a)Binding Effect. Subject to the limitations set forth herein, this Share Award
shall inure to the benefit of and be binding upon the Parties hereto and their
respective heirs, legal representatives, successors and assigns.

(b)Entire Agreement; Amendments. This Share Award and the Plan constitute the
entire agreement between the parties with respect to the Share Award and cannot
be changed or terminated orally. No modification or waiver of any of the
provisions hereof shall be effective unless in writing and signed by the party
against whom it is sought to be enforced.

(c)Counterparts. This Share Award may be executed in one or more counterparts,
both of which taken together shall constitute one and the same agreement.

(d)Governing Law. This Share Award shall be governed and construed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland.

(e)Severability. In the event that any provision in this Share Award shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Share Award.

(f)Section Headings. The captions and section headings of this Share Award are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

 

 

 

 

 

RAIT FINANCIAL TRUST

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

4

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Participant acknowledges receipt of the Share Award, a copy of which is
attached hereto; represents that he or she has read and is familiar with the
terms and provisions thereof; hereby accepts this Share Award subject to all of
the terms and provisions thereof. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising hereunder.

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Participant:  Michael J. Malter

 

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

SECTION 83(b) ELECTIONS

 

 

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS:

 

1.

An 83(b) Election is Irrevocable.

2.

If you choose to make an 83(b) Election, an 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days after the date the Share Award
is made to you.  No exceptions to this rule are made.

3.

You must provide a copy of the 83(b) Election Form to the General Counsel or
other designated officer of the Company.  This copy should be provided to the
Company at the same time that you file your 83(b) Election Form with the
Internal Revenue Service.

4.

In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your tax return for the taxable year in which you
received the restricted stock.

5.

If you make an 83(b) Election and later forfeit the Common Shares, you will not
be entitled to a deduction with respect to the gross income you recognized under
the 83(b) Election.

 

You are urged to consult your personal tax advisor before making an 83(b)
Election to discuss the consequences thereof and consider whether such an
election is advisable under the circumstances (and to complete the election
form).

 

 

--------------------------------------------------------------------------------

 

SECTION 83(b) ELECTION FORM

 

Election Pursuant to Section 83(b) of the Internal Revenue Code

to Include Property in Gross Income in Year of Transfer

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the Share Award described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

1.The name, address, and taxpayer identification number of the undersigned are:

______________________________

______________________________

______________________________

___-__-____

2.Description of the Share Award with respect to which the election is being
made:  70,093 (Seventy Thousand Ninety Three) Common Shares of Beneficial
Interest, par value of $0.03, of RAIT Financial Trust awards pursuant to the
attached Share Award and the RAIT Financial Trust 2017 Incentive Award Plan.  

3.Date on which the Share Award is made: June 28, 2017.  

4.The taxable year of the taxpayer is 2017.

5.Nature of restrictions to which the Share Award is subject:  The Share Award
consists of Common Shares which are not subject to potential forfeiture.  

6.The fair market value of a Common Share on the Date of Grant (determined
without regard to any restrictions other than restrictions which by their terms
will never lapse) of the property with respect to which this election is being
made is:  $2.14, the NYSE per Common Share closing price on the Date of
Grant.  The cumulative fair market value of Common Shares subject to this Grant
Award is $149,999.02  (2. multiplied by 6.).

7.The taxpayer did not pay any amount for these shares.

8.A copy of this statement was furnished to RAIT Financial Trust, for whom
taxpayer rendered the services underlying the transfer of such property.

 

Date: ___________________________________________

Name:

 

 

 